Exhibit 10.7

UNIT PURCHASE AGREEMENT

THIS UNIT PURCHASE AGREEMENT, dated as of December 7, 2017 (as it may from time
to time be amended and including all exhibits referenced herein, this
“Agreement”), is entered into by and between GigCapital, Inc., a Delaware
corporation (the “Company”), and Jeffrey Bernstein, an individual having an
address at 599 Lexington Avenue, 27th Floor, New York, NY 10022 (the
“Purchaser”).

WHEREAS, the Company intends to consummate an underwritten initial public
offering (the “Public Offering”) of 12,500,000 units (“Public Units”), with each
such unit consisting of one share of common stock, par value $0.0001 per share
(“Common Stock”), of the Company, one right to receive one-tenth (1/10) of one
share of Common Stock (the “Right(s)”) and three-fourths (3/4) of a warrant,
where each whole warrant entitles the holder to purchase one share of Common
Stock at an exercise price of $11.50 per share;

WHEREAS, the underwriters engaged for the Public Offering have the option to
purchase up to an additional 1,875,000 Public Units within 45-days of the
closing of the Public Offering, solely to cover over-allotments (the
“Over-Allotment Option”);

WHEREAS, the Purchaser wishes to purchase 4,450 units, or up to 4,530 units if
the Over-Allotment Option is exercised in full (the “Private Units”), in a
private placement, as provided herein;

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

AGREEMENT

Section 1. Authorization, Purchase and Sale; Terms of the Private Units.

A. Authorization of the Private Units. The Company has duly authorized the
issuance and sale of the Private Units to the Purchaser, and the issuance and
sale of the securities underlying the Private Units, including the shares of
Common Stock included in the Private Units, the warrants included in the Private
Units (the “Private Warrants”), the Rights included in the Private Units (the
“Private Rights”), and the shares of Common Stock underlying the Prvate Rights,
as well as, upon proper exercise of the Private Warrants and against payment
therefor, the shares of Common Stock underlying the Private Warrants, (the
aforenamed securities, collectively, the “Securities”).

B. Purchase and Sale of the Private Units.

(i) As payment in full for an initial tranche of 4,450 units (the “Initial
Private Units”) being purchased under this Agreement, Purchaser shall pay
$44,500 (the “Purchase Price”), by wire transfer of immediately available funds
or by such other method as may be reasonably acceptable to the Company, to the
trust account (the “Trust Account”) at a financial institution to be chosen by
the Company, maintained by Continental Stock Transfer & Trust Company, acting as
trustee, at least one (1) business day prior to the date of effectiveness of the
Registration Statement on Form S-1 to be filed in connection with the Public
Offering (the “Registration Statement”).

(ii) In the event that the Over-Allotment Option is exercised in full or in
part, Purchaser shall purchase up to an additional 80 units (the “Additional
Private Units”), in the same proportion as the amount of the Over-Allotment
Option that is exercised, and simultaneously with such purchase of

 

1



--------------------------------------------------------------------------------

Additional Private Units, as payment in full for the Additional Private Units
being purchased hereunder, and at least one (1) business day prior to the
closing of all or any portion of the Over-Allotment Option, Purchaser shall pay
$10.00 per Additional Private Unit, up to an aggregate amount of $800 by wire
transfer of immediately available funds or by such other method as may be
reasonably acceptable to the Company, to the Trust Account.

(iii) The closing of the purchase and sale of the Initial Private Units shall
take place simultaneously with the closing of the Public Offering (the “Initial
Closing Date”). The closing of the purchase and sale of the Additional Private
Units, if applicable, shall take place simultaneously with the closing of all or
any portion of the Over-Allotment Option (such closing date, together with the
Initial Closing Date, the “Closing Dates” and each, a “Closing Date”). The
closings of the purchase and sale of the Initial Private Units and the
Additional Private Units shall take place at the offices of Crowell & Moring
LLP, 3 Embarcadero Center, San Francisco, CA 94111, or such other place as may
be agreed upon by the parties hereto.

C. Description of the Private Units.

(i) Each Private Unit shall include one share of Common Stock, one Private Right
and three-fourths (3/4) of a Private Warrant. Each whole Private Warrant shall
entitle the holder to purchase one share of Common Stock at a purchase price of
$11.50 per share;

(ii) The Private Warrants shall have their terms set forth in a warrant
agreement (the “Warrant Agreement”) to be entered into by the Company and
Continental Stock Transfer & Trust Company, acting as warrant agent, in
connection with the Public Offering;

(iii) The Rights shall have their terms set forth in a right agreement (the
“Right Agreement”) to be entered into by the Company and Continental Stock
Transfer & Trust Company, acting as rights agent in connection with the Public
Offering.

(iv) At or prior to the time of the Initial Closing Date, the Company and the
Purchaser shall enter into a registration rights agreement (the “Registration
Rights Agreement”) pursuant to which the Company shall grant certain
registration rights to the Purchaser relating to the shares of Common Stock
included in the Private Units, the shares of Common Stock underlying the Private
Warrants, and the shares of Common Stock underlying the Private Rights.

Section 2. Representations and Warranties of the Company. As a material
inducement to the Purchaser to enter into this Agreement and purchase the
Private Units, including the underlying Securities, the Company hereby
represents and warrants to the Purchaser that:

A. Organization and Corporate Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company.
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement, the Warrant Agreement
and the Right Agreement.

B. Authorization; No Breach.

(i) The execution, delivery and performance of this Agreement and the
transactions contemplated hereby has been duly authorized by the Company as of
the Closing Dates. This Agreement constitutes the valid and binding obligation
of the Company, enforceable in accordance with its terms. Upon issuance in

 

2



--------------------------------------------------------------------------------

accordance with, and payment pursuant to, the terms of the Warrant Agreement and
this Agreement, the Private Warrants will constitute valid and binding
obligations of the Company, enforceable in accordance with their terms as of the
Closing Dates. Upon issuance in accordance with, and payment pursuant to, the
terms of the Right Agreement and this Agreement, the Private Rights will
constitute valid and binding obligations of the Company, enforceable in
accordance with their terms as of the Closing Dates.

(ii) The execution and delivery by the Company of this Agreement, and the
fulfillment of, and compliance with, the respective terms hereof by the Company,
do not and will not as of the Closing Dates (a) conflict with or result in a
breach of the terms, conditions or provisions of, (b) constitute a default
under, (c) result in the creation of any lien, security interest, charge or
encumbrance upon the Company’s capital stock or assets under, (d) result in a
violation of, or (e) require any authorization, consent, approval, exemption or
other action by or notice or declaration to, or filing with, any court or
administrative or governmental body or agency pursuant to the certificate of
incorporation or the bylaws of the Company (each, as in effect on the date
hereof or as may be amended prior to completion of the Public Offering), or any
material law, statute, rule or regulation to which the Company is subject, or
any agreement, order, judgment or decree to which the Company is subject, except
for any filings required after the date hereof under United States federal or
state securities laws.

C. Title to Securities. Upon issuance in accordance with, and payment pursuant
to, the terms hereof and, as applicable, the terms of the Warrant Agreement and
the Right Agreement, the Private Units, including the underlying Securities,
will be duly and validly issued, fully paid and non-assessable. Upon issuance in
accordance with, and payment pursuant to, the terms hereof, and, as applicable,
the terms of the Warrant Agreement and the Right Agreement, the Purchaser will
have good title to the Private Units, including the underlying Securities, free
and clear of all liens, claims and encumbrances of any kind, other than
(i) transfer restrictions hereunder and under the other agreements contemplated
hereby, (ii) transfer restrictions under federal and state securities laws, and
(iii) liens, claims or encumbrances imposed due to the actions of the Purchaser.

D. Governmental Consents. No permit, consent, approval or authorization of, or
declaration to or filing with, any governmental authority is required in
connection with the execution, delivery and performance by the Company of this
Agreement or the consummation by the Company of any other transactions
contemplated hereby.

Section 3. Representations and Warranties of the Purchaser. As a material
inducement to the Company to enter into this Agreement and issue and sell the
Private Units, including the underlying Securities, to the Purchaser, the
Purchaser hereby represents and warrants to the Company that:

A. Requisite Authority. The Purchaser possesses all requisite power and
authority necessary to carry out the transactions contemplated by this
Agreement, the Warrant Agreement and the Right Agreement.

B. Authorization; No Breach.

(i) This Agreement constitutes a valid and binding obligation of the Purchaser,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

(ii) The execution and delivery by the Purchaser of this Agreement and the
fulfillment of and compliance with the terms hereof by the Purchaser does not
and shall not as of the Closing Dates conflict with or result in a breach by the
Purchaser of the terms, conditions or provisions of any agreement, instrument,
order, judgment or decree to which the Purchaser is subject.

 

3



--------------------------------------------------------------------------------

C. Investment Representations.

(i) The Purchaser is acquiring the Private Units, including the underlying
Securities, for the Purchaser’s own account, for investment purposes only and
not with a view towards, or for resale in connection with, any public sale or
distribution thereof.

(ii) The Purchaser is an “accredited investor” as such term is defined in
Rule 501(a)(3) of Regulation D.

(iii) The Purchaser understands that the Private Units, including the underlying
Securities, are being offered and will be sold to him in reliance on specific
exemptions from the registration requirements of the United States federal and
state securities laws and that the Company is relying upon the truth and
accuracy of, and the Purchaser’s compliance with, the representations and
warranties of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Private Units and the underlying Securities.

(iv) The Purchaser did not enter into this Agreement as a result of any general
solicitation or general advertising within the meaning of Rule 502(c) under the
Securities Act of 1933, as amended (the “Securities Act”).

(v) The Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Private Units, including the underlying Securities, which
have been requested by the Purchaser. The Purchaser has been afforded the
opportunity to ask questions of the executive officers and directors of the
Company. The Purchaser understands that its investment in the Private Units, and
the underlying Securities, involves a high degree of risk and it has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to the acquisition of the Private
Units and the underlying Securities.

(vi) The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Private Units, or the underlying
Securities, or the fairness or suitability of the investment in the Private
Units, or the underlying Securities, by the Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Private Units,
including the underlying Securities.

(vii) The Purchaser understands that: (a) the Private Units and the underlying
Securities have not been and are not being registered under the Securities Act
or any state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (1) subsequently registered thereunder or (2) sold in
reliance on an exemption therefrom; and (b) except as specifically set forth in
the Registration Rights Agreement, neither the Company nor any other person is
under any obligation to register the Private Units or the underlying Securities
under the Securities Act or any state securities laws or to comply with the
terms and conditions of any exemption thereunder.

(viii) The Purchaser has such knowledge and experience in financial and business
matters, knowledge of the high degree of risk associated with investments in the
securities of companies in the development stage such as the Company, is capable
of evaluating the merits and risks of an investment in the Securities and is
able to bear the economic risk of an investment in the Private Units, including
the underlying Securities, in the amount contemplated hereunder for an
indefinite period of time. The

 

4



--------------------------------------------------------------------------------

Purchaser has adequate means of providing for its current financial needs and
contingencies and will have no current or anticipated future needs for liquidity
which would be jeopardized by the investment in the Private Units or the
underlying Securities. The Purchaser can afford a complete loss of its
investments in the Private Units and the underlying Securities.

Section 4. Conditions of the Purchaser’s Obligations. The obligations of the
Purchaser to purchase and pay for the Private Units are subject to the
fulfillment, on or before the Closing Dates, of each of the following
conditions:

A. Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true and correct at and as of the
Closing Dates as though then made.

B. Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing Dates.

C. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement, the Warrant Agreement or the Right Agreement.

D. Warrant Agreement. The Company shall have entered into a Warrant Agreement
with Continental Stock Transfer and Trust Company, as warrant agent, on terms
satisfactory to the Purchaser.

E. Right Agreement. The Company shall have entered into a Right Agreement with
Continental Stock Transfer and Trust Company, as rights agent, on terms
satisfactory to the Purchaser.

F. Insider Letter. The Company shall have entered into a letter (the “Insider
Letter”) by and among the Purchaser, the Company and certain other parties,
setting forth certain voting agreements, restrictions on transfer (the
“Lock-ups”) and other agreements applicable to the Securities, the terms of
which shall be satisfactory to the Purchaser.

Section 5. Conditions of the Company’s Obligations. The obligations of the
Company to the Purchaser under this Agreement are subject to the fulfillment, on
or before the Closing Dates, of each of the following conditions:

A. Representations and Warranties. The representations and warranties of the
Purchaser contained in Section 3 shall be true and correct at and as of the
Closing Dates as though then made.

B. Performance. The Purchaser shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before the
Closing Dates.

C. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement, the Warrant Agreement or the Right Agreement.

 

5



--------------------------------------------------------------------------------

D. Warrant Agreement and Registration Rights Agreement. The Company shall have
entered into a Warrant Agreement with Continental Stock Transfer and Trust
Company, as warrant agent, and the Registration Rights Agreement, each on terms
satisfactory to the Company.

E. Right Agreement. The Company shall have entered into a Right Agreement with
Continental Stock Transfer and Trust Company, as rights agent, on terms
satisfactory to the Company.

F. Insider Letter. The Purchaser shall have entered into an Insider Letter
setting forth certain voting agreements, Lock-ups and other agreements
applicable to the Securities, the terms of which shall be satisfactory to the
Company.

Section 6. Lock-ups. The Purchaser acknowledges that the Securities will be
subject to the Lock-ups contained in the Insider Letter.

Section 7. Termination. This Agreement may be terminated by the Company at any
time after December 31, 2017 upon written notice to the Purchaser if the closing
of the Public Offering does not occur prior to such date.

Section 8. Survival of Representations and Warranties. All of the
representations and warranties contained herein shall survive the Closing Dates.

Section 9. Definitions. Terms used but not otherwise defined in this Agreement
shall have the meaning assigned to such terms in the Registration Statement.

Section 10. Miscellaneous.

A. Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors of the parties hereto whether so expressed or not. Notwithstanding
the foregoing or anything to the contrary herein, the parties may not assign
this Agreement, other than assignments by the Purchaser to affiliates thereof.

B. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

C. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, none of which need contain the signatures of more than one party,
but all such counterparts taken together shall constitute one and the same
agreement.

D. Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation.

E. Governing Law. This Agreement shall be deemed to be a contract made under the
laws of the State of New York and for all purposes shall be construed in
accordance with the internal laws of the State of New York.

F. Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

[Signature page to follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

GIGCAPITAL, INC. /s/ Avi S. Katz

Dr. Avi S. Katz, Chairman of the Board

and Chief Executive Officer

/s/ Jeffrey Bernstein Jeffrey Bernstein

Signature page to Unit Purchase Agreement (Jeffrey Bernstein)